 DECISIONS OF NATIONAL LABOR RELATIONS BOARDARA Services, Inc. and Teamsters Local Union#515. Case 10-CA-1906926 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 24 February 1984 Administrative Law JudgeLeonard N. Cohen issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed a brief insupport of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.DECISIONSTATEMENT OF THE CASELEONARD N. COHEN, Administrative Law Judge. Thismatter was tried before me in McMinnville, Tennessee,on July 26 and 27, 1983.' On May 2 the Regional Direc-tor for Region 10 issued a complaint and notice of hear-ing based on unfair labor practices filed on March 11 byTeamsters Local Union #515. The complaint as issuedalleges that on March 5 Respondent ARA Services, Inc.,through its division manager Roy Pierce in violation ofSection 8(a)(1) solicited employees to sign a decertifica-tion petition and threatened its employees with plant clo-sure and loss of jobs if they continued to support theUnion and that through these acts Respondent attemptedto undermine the Union's status as its employees' exclu-sive bargaining representative in violation of Section8(a)(5) and (I). At hearing the General Counsel amendedthe complaint to allege that, on July 13, Respondent,through its agent and supervisor Gene Jackson, furtherthreatened employees with plant closure and loss of jobsif they continued to support the Union. Respondent fileda timely answer in which it denied the commission ofany unfair labor practices.All parties have been afforded full opportunity toappear, to introduce evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Allcounsel filed briefs which have been carefully consid-ered.' Unless otherwise stated all dates are in 1983271 NLRB No. 71On the entire record of this case and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACT1. JURISDICTIONRespondent is, and has been at all times materialherein, a Delaware corporation with an office and placeof business located in McMinnville, Tennessee, where itis engaged in the vending and food service business.During the past calendar year Respondent purchased andreceived at its McMinnville, Tennessee place of businessgoods valued in excess of $50,000 directly from supplierslocated outside the State of Tennessee. Respondentadmits and I find and conclude that Respondent is, andhas been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATIONRespondent admits and I find and conclude that Team-sters Local Union #515 is, and has been at all times ma-terial herein, a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. BackgroundFor over 25 years Respondent has provided vendingand food services from its McMinnville, Tennessee facili-ty to various concerns located in rural middle Tennessee.As of mid-October 1982, Respondent had various vend-ing accounts, including 19 full-line vending accounts,which yielded annual revenues in excess of $2.3 million.On October 21 the approximately 38 rank-and-file em-ployees in a Board-conducted election selected the Unionto be their exclusive bargaining representative, and onOctober 29 the Union was certified.2Within 3 days ofthe certification, Respondent's largest and oldest custom-er, Gould, Inc., notified Respondent in writing of its in-tention to terminate their agreement in 60 days. In thenext 2-1/2 weeks four more large customers gave similarnotice to terminate their longstanding relationships withRespondent. The loss of those five customers accountedfor annual revenues to Respondent in excess of $520,000.In no case had any the five indicated to Respondent anycomplaints or significant problems they may have hadwith Respondent's service prior to their sudden and un-expected termination of their respective contracts.3Against this backdrop the parties met on December Ifor the first of five bargaining sessions. At each of thesesessions Respondent was represented by George Ulrich,2 The appropriate unit is:All warehouse employees, maintenance employees, route drivers,food production center employees, location attendants and pick-quick attendants employed by Respondent out of its McMinnville,Tennessee, facility, but excluding all office clerical employees,guards, and supervisors as defined in the Act,:' Of the five, one, Gould, had been with Respondent foir over 25 :,ears,two for 12 years each, one for 10 years, and one for 9 months only.418 ARA SERVICESRespondent's labor manager, and Roy Pierce, the divi-sion manager of middle Tennessee. The Union was rep-resented by Union President Bobby Logan, Vice Presi-dent Fred Crowder, and at least two employee commit-tee members, Jack Myers and Cynthia Sanders.At this initial meeting the representatives of manage-ment indicated that the climate in the McMinnville areawas very antiunion and that the employees' action in se-lecting the Union was having an extremely adverse affecton its business. In support of this argument, the Unionwas shown copies of the letters of cancellation.4Ulrichthen suggested that the union back off from the employ-ees. Logan responded that was an unusual request andthat the Union wanted a contract and had no intention ofbacking off.The parties met for a second occasion on January 12.By this time one more large customer had already givenofficial notice to terminate its contract with Respondent,with several others having verbally indicated to Piercethat they would probably be following suit shortly there-after. The terminations or cancellations that were alreadyin effect had caused Respondent earlier in January to layoff approximately 15 rank-and-file employees, and 2 su-pervisors. At this January 12 meeting Respondent's rep-resentatives stated that business was very bad and thatthe climate had not improved. Crowder replied that theUnion did not feel that the problem was with the orga-nizing campagn or the election. Ulrich disagreed and in-dicated that top management was thinking a lot aboutthe situation and they were not sure whether they couldcontinue in business at McMinnville. Ulrich then addedthat the negotiations would have a great effect on thebusiness.The parties met for a third time about a week later onJanuary 21. The discussions at this meeting basically fol-lowed the pattern of what had taken place at the twoprevious sessions, with Respondent again indicating thatit was not sure that it could stay in business in such anantiunion environment, and Crowder again respondingby stating that, if they could get a contract, the Compa-ny could do its public relations work and the problemswould go away.The parties next met over a 2-day period on February2 and 3. Again there were no significant changes in thepositions of the parties and little, if any, progress wasmade on a collective-bargaining agreement. At the Feb-ruary 2 session Pierce indicated that he had thought ofleaving the area but had changed his mind and wasgoing to attempt to stay and "put things together." Onthe following day Ulrich told the Union that Respondenthad considered selling but that nobody was interested inbuying.Between the end of the February 3 meeting and thestart of the next scheduled negotiation session a monthlater, two more large customers, Dezurik-Southern, a 15-year customer located next door to Respondent, andOyster Corporation, a 25-year customer located oneblock from Respondent's facility, terminated their con-tracts with Respondent effective March and April re-4 Respondent posted on its bulletin board at the plant copies of termi-nation letters when received,spectively. Additionally, about this same time a ninthfull-line customer of some 4 years' standing also termi-nated its contract with Respondent. The total annual rev-enues of these nine customers amounted to slightly over$860,000, or approximately 37 percent of Respondent'spreorganizational annual revenue. In addition to the lossof these nine full-line customers, Respondent, by the endof the first quarter of 1983, had also received notificationthat it could anticipate losing the accounts of severalsmaller customers with total revenues of $107,000. Thus,Respondent stood to lose within 6 months of the electionapproximately 43 percent of its total business.In late February, Respondent received by certifiedmail a copy of a petition signed by approximately 33 unitemployees requesting that the Union no longer representthem in dealings with Respondent. Although there wasno cover letter accompanying the petition, the envelopehad a McMinnville return address and had been postedlocally.Within a day or two of its receipt, Pierce received atelephone call from employee Charlotte Pearsall. Pearsallexplained that she had received a telephone call from aBoard agent in the Regional Office in Atlanta,5who ex-plained that the employees' petition could not be proc-essed since the election had only occurred the previousOctober. Pearsall then related to Pierce that the Boardagent had suggested that the employees get together as agroup and simply tell the Union to leave them alone. Atthis point Pierce indicated that he would be having ameeting with all employees later that week, and at thattime she would be given an opportunity to talk directlyto the employees.The final bargaining session was held on March 2.Once against little progress was made on a contract.Ulrich repeated his earlier stated observations that busi-ness had deteriorated further and that corporate peoplewere watching the facility closely and were not surewhat to do with it at this time. Ulrich then again request-ed that the Union back off which it refused to do.During the meeting Pierce indicated that he was goingto invite his employees to a meeting in which he intend-ed to dispel some of the rumors that had recently sur-faced.B. The March 5 MeetingOn Saturday morning March 5, Pierce held a meetingat the plant with virtually all of Respondent's employeesand supervisors.6Pierce spent the first 30 minutes or so5 Pearsall's name was the first that appeared on the petition6 A total of six individuals testified regarding this meeting Respondentpresented Pierce. Field Operations Manager Rex Davis, and Food Pro-duction Manager Dorothy Cathey, while the General Counsel presentedemployees Jack Myers, Cynthia Sanders, and Teresa Drake. With the onemajor exception noted immediately below any differences between therespective versions were not significant. The one major point of diver-gence was whether Pierce stated during this meeting, as attributed to himby the three witnesses called by the General Counsel, that Respondent'svery survival was directly dependent on getting rid of their mutual prob-lem-the Union. Pierce and the other two witnesses called by Respond-ent categorically denied that he ever specifically uttered such statements.In view of my ultimate conclusion that in other words and deeds Pierceclearly implied to the Dissembled employees that the lost business couldContinued419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof this hour and half to hour and three-quarter meetingdiscussing the recent switch over to a computerizedsystem and the proper method to fill out the variousforms used for stocking, inventory control, and collec-tions. When he finished this section, he then mentionedthe various contests and specials they were going to runat some of the locations in order to generate additionalsales. Pierce then reviewed the sequence of events overthe past 6 months. He indicated that the petition for anelection and the selection of the Union were the result ofunresponsive management on his part and his supervi-sors' part. He observed that he felt that his credibilitywith the employees was not very good since they hadvoted for a union in October.Pierce then reviewed with the employees the situationregarding the tremendous loss of business that followedthe union election. He stated that he did not know whenit would end and speculated that there might be futurecancellations coming in. Pierce stated that Respondenthad lost two to three times as much volume of businessin a short period of time as they had lost altogether inthe previous 12 years. Pierce then observed that theselosses had resulted in the layoff of 17 people and withthe recent termination notices he had received from De-zurik and Oyster, an additional 4 people would have tobe laid off. Then Pierce mentioned that the wrath of thecommunity had come down on him and the employeesand this was unfair. He said that he could understandwhat the employees were going through when peoplewould bother or ignore them on the street because thesame thing was happening to him. He recited how life-long friends would not talk to him in church and that itwas exceedingly traumatic for both his people and him-self. Pierce stated that he and other officials of Respond-ent had approached the Local Teamsters Union in aneffort to get them to walk away, that corporate manage-ment had approached the International Teamsters offi-cials and asked them to use their influence with theLocal in order to get the Local to go away, and how theemployees themselves had made a similar request to theLocal. In making this latter point, Pierce held up an en-velope. Jack Myers, an employee member of the Union'snot in all likelihood be regained unless the Union somehow went away, aresolution of this conflict may not be required. Nonetheless, to avoid anypotential future confusion by any reviewing body I shall resolve it anddo so now in favor of Respondent. In making this finding, I rely on sev-eral factors. First, Pierce impressed me as a totally candid individual. Histestimony which was fully corroborated by Davis and Cathey was de.tailed, completely, entirely consistent, and had a genuine tenor of truth-fulness to it. I specifically note that Pierce had prepared a detailed writ-ten outline for use during this presentation and that he followed it close-ly. The testimony of the Union's witnesses was not nearly so detailed norso mutually consistent. Moreover, both Myers and to a lesser extentSanders admitted that Pierce also stated during the meeting that Re-spondent was not going to close down but was going to remain inMcMinnville and try to salvage the business that remained. Such state-ments by Pierce would be clearly inconsistent with other statements at-tributed to him to the effect that Respondent would and could surviveonly ifthe Union would go away. In deciding not to credit those portionsof the General Counsel's witnesses' testimony when in conflict withPierce, I have borne in mind what I have found to be a natural tendencyof witnesses to testify as to their impressions or interpretations of whatwas said, rather than giving a verbatim account of what actually tran-spired. I am persuaded that those portions of Myers', Sanders', andDrake's testimony referred to above fall within this category.bargaining committee, asked if that was the petition theemployees had signed. Pierce responded that it was andthen indicated that it was only through it that he hadbeen able to get the door reopened at Oyster. Pierce ex-plained that he had taken the petition to Mark Inman,the official who ran the Oyster operation, and that afterInman looked at it he commented to Pierce that he al-ready signed a new contract with F & W Vending, acompetitor of Respondent. Pierce related how he toldInman that possession was nine-tenths of the law, andthat since F & W was not yet physically in Oyster, hewas sure that he and Inman could work something out tosave the business if given a chance. Inman replied that hefelt that Respondent deserved that chance. After finish-ing his description of this conversation with Inman,Pierce further stated that the proposal with regard toOyster was in the mill and he would not know until thefollowing week whether or not they would be able tokeep the Oyster account. He added that while it did notlook good for Respondent, perhaps they could get lucky.Pierce then reiterated that he had not been able to evensubmit a bid until he had taken the petition and showedit to Inman. About this same time during the meeting,Pierce indicated that the Board had contacted CharlottePearsall and perhaps others about the petition. Piercestated that prior to the close of the meeting he wouldturn the meeting over to the employees and they wouldhave an opportunity to find out from Pearsall exactlywhy the Board had told her that they could not processthe petition.Pierce then announced that he was going to next dealwith the "rumor mill" or all the rumors that had beencirculating around the facility. The first of the sevenrumors he dealt with was the rumor that he would beleaving. Pierce said everyone thought this was going tobe the case since his house was up for sale but that itwas not so. He indicated that he had been visiting an-other division of ARA because of the substantial lossesin business in McMinnville. He added that he had hisown career to think of and that corporate officials hadasked him to go to a Montgomery, Alabama division andsee if he would be interested in transferring there. Piercestated that on his trip to Montgomery he had inspectedthat division and it was an exceedingly poor one whichhad been losing business for several years. He stated thatthe support people there were very poor, that it did nothave an office manager worth her salt, and that the su-pervisors in the field were atrocious. At this point one ofthe employees interrupted and asked him if the Mont-gomery, Alabama division was a union operation. Pierceanswered that it was, that it had been nonunion up toabout 5 years ago, but that it had been union since. Hethen told the employees that he was not going to leave,and that he had spoken to his area manager and told himthat he wanted an opportunity to try and save McMinn-ville.The second rumor he dealt with was the rumor thatRespondent was closing. He stated that Respondent hadlost a substantial amount of contracts and had not gottenany significant catering business over the recent holidays.Notwithstanding these losses he told the assembled em-420 ARA SERVICESployees that he was going to stay there and that workingtogether, they could save the McMinnville operation.Pierce explained that he had talked to his corporatepeople and had been given the opportunity to see if theycould salvage McMinnville and keep it going.He then stated that the third rumor he wished todispel was the one that had Respondent and F & WVending in bed together. He explained that Respondenthad in the past had negotiations to buy F & W, a com-petitor located in Cookeville, Tennessee, but that thosenegotiations had failed. He stated that F & W had takenfour of the nine accounts that they had lost, with Wa-metco taking two, and Servimation and Mid StatesVending one each. Pierce acknowleged that he hadheard the rumor that Respondent had been steering allthe business to F & W and that as soon as the Unionwent away Respondent would simply buy F & W andeverything would be "rosy." Pierce stated that thisrumor was totally and uneqivocally false. He explainedthat the employees were confusing F & W with anothercorporation owned by the same family which on occa-sion built lunchroom facilities for ARA. Again he deniedthat F & W and Respondent were in any way engaged ina feat of legerdemain.The fourth rumor Pierce stated he wished to dispelwas that Respondent was in bed with the clients, that the"loss of business" was a sham, and that a short time afterRespondent got rid of the Union all the clients wouldsimply come back. Pierce stated that he knows the cli-ents very well and they were absolutely not engaged inany conspiracy with Respondent.The fifth rumor brought up was the one that Respond-ent was losing the accounts because of the poor qualityof its service. In answering this charge he first mentionedthe Dunn Steel account. Pierce noted that employees ofARA had been at Dunn Steel the day they pulled outtheir brand new vending machines and Wametco put inits machines. He indicated that the machines that had re-placed theirs were junk. At this point he referred the au-dience to the particular employees in the room for con-firmation. He next mentioned the E & B Carpet accountwhich Respondent had ultimately lost to Mid States.Pierce noted that Mid States had a reputation as a verypoor provider of service. He added that it was not evena real competitor of Respondent until these recentevents. Pierce next mentioned the Oyster and Dezurikconcerns, both of which were located within shoutingdistance of Respondent's facility. At this point TeresaDrake, hostess employed for a portion of the day at theOyster facility, stated that she had been told by MarkInman that Respondent had lost the account because ofpoor management and poor service. Pierce then posed arhetorical question to the employees and asked whetherthey really believed that Respondent had lost those long-term accounts over poor service when they were within2 minutes of each other 24 hours a day. Pierce explainedthat Inman was simply not in a position to tell the em-ployees the true reason behind the cancellation.The sixth rumor Pierce mentioned was that, if theUnion were able to get a quick contract with Respond-ent, Respondent would be able to get all its businessback. He indicated that this was simply not true and thenmentioned the possibility of a strike. He noted that evenif the contract had a no-strike clause that did not neces-sarily mean that the Union had to honor it. At this pointMyers interrupted Pierce and the two had a brief discus-sion over whether or not the Union could violate a no-strike clause if such a clause existed in the contract. Thisbrief discussion or argument was not resolved and Pierceindicated that he did not wish to interrupt the meetingfurther on that topic.Pierce stated that the seventh and the final rumorgoing around the facility was that he was going to fireall the union employees the first chance he got. He cate-gorically denied that this was his intention, and remindedthe employees that none had suffered any retaliation athis hands in 1974 when the employees last attempted toorganize his work force.The discussion then shifted into what Pierce describedas the "survival plan." Pierce stated that they could sur-vive and that they were going to survive as a group, butto do so they would have to work together. They had totry and keep the customers that remained happy, thatthat was their first priority. To achieve that goal theywere going to have to give better service than any othervending concerns. He again briefly mentioned the specialpromotions that they were going to be putting into vari-ous of their accounts. He stated that they had goodpeople on layoff and if anyone did not produce, theywould call back the people who would. Pierce furtherstated that Respondent was going to spend money tokeep business. In this regard he noted that Respondenthad been prepared to spend quite a bit of money atOyster but had not when they lost that contract. Headded, however, that they were prepared to spend thismoney elsewhere. Sometime during this portion of themeeting Jack Myers and/or Teresa Drake interrupted toask whether or not Pierce was telling them that theycould not survive in McMinnville with a union. Piercestated that that was not what he was telling them, andthat he did not know what their future would be with aunion. He elaborated that prior to the election he hadcommented to employees that they should keep in mindthat Respondent was basically operating in a nonunionenvironment in the McMinnville and surrounding areasand that comment had, unfortunately for all, proven tobe correct.Prior to closing the meeting Pierce discussed with theemployees the vacation schedules and adjustments thatwere going to have to be made in those schedules due tothe layoff of 17 employees. Finally, he indicated that heand other supervisors were then going to leave the meet-ing and turn it over to the employees so that they couldhear directly from Charlotte Pearsall what the LaborBoard had told her about their petition. At this point heand the other supervisors left the meeting and approxi-mately 10 to 1S minutes later the meeting exclusivelyamong the employees broke up.C. The Jackson-Drake ConversationIn mid-July Pierce decided to make contingency prep-arations in the event that a rumored strike took place.Therefore, he requested that division headquarters tem-421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDporarily assign several supervisors to the McMinnvillefacility so that they could ride with the routemen andlearn the particulars involved with servicing the variousroutes. Pursuant to this request he was assigned a super-visor from each of the five area divisions. On Sundayevening, July 17, Pierce and Operations Manager Davismet with four of the supervisors to discuss to whichroutes they would be assigned. Gene Jackson, the super-visor assigned from the Kingsport, Tennessee facility, didnot arrive in McMinnville until the following morning,July 18. At that time he was assigned by Davis to ridewith routeman Mason Hennesey.Employee hostess Teresa Drake testified that, on July19, while working at the Carrier plant cafeteria shespoke with Jackson in the presence of Hennesey. Ac-cording to Drake's testimony, Jackson stated that he hadspoken to Pierce and that Pierce had told him that hewould shut down the McMinnville division before hewould sign a union contract. Pierce further stated, ac-cording to Jackson, that he would open a commissary inNashville and service the remaining accounts from there.Neither Jackson nor Hennesey testified. Pierce testifiedthat he did not even speak to Jackson until after Jacksonhad finished work on Monday, July 18. Pierce deniedhaving any discussion with or in the presence of Jacksonregarding the Union. The record does not, unfortunately,disclose how many days Jackson rode with Hennesey, orwhether Hennesey's route took him to the Carrier planton more than one day. Further clarification from Drakeas to whether the conversation with Jackson occurred onMonday, July 18, or Tuesday, July 19, was not sought.D. Discussion1. The March 5 meetingThat portion of the complaint in which Respondent,through Pierce, at the March 5 meeting is alleged tohave unlawfully solicited its employees to sign a decerti-fication petition can be disposed of rather quickly. Noevidence was offered which would even tend to showthat any supervisor or management official of Respond-ent played a role, however limited, in the preparationand/or distribution of the employees' petition. In fact, itdoes not appear Pierce even knew of its very existenceuntil he was sent a copy by certified mail on February25, approximately I week prior to his meeting with allthe employees. In closing argument intended to supple-ment his posthearing brief, the General Counsel arguesthat Pierce's specific reference to the invalid petitionwhen viewed in the entire context of his remarks onMarch 5 constituted an indirect solicitation to the em-ployees to renew their decertification efforts at a latertime when such a petition would be processed by theBoard. I find this argument which appears to be a mereafterthought to be totally uncompelling.7Accordingly, Irecommend that this allegation be dismissed.I No claim was made that management's request to the union bargain-ing committee that they should voluntarily walk away from its certifica-tion in any way caused the preparation of the petition. In this regard. Inote that there is no evidence that at any time prior to the March 5 meet-ing did Pierce or any other management official inform employees otherthan those on the union bargaining committee that it had even made suchI next turn to the more difficult issues of whetherPierce's remarks at this March 5 meeting amounted tounlawful threats of plant closure and loss of jobs, andwhether his comments regarding the employee petitionand Respondent's desire that the Union walk away fromits certification amounted to unlawful undermining of theUnion's status as the employees' bargaining representa-tive in violation of Section 8(a)(5).The subjects discussed by Pierce at this meeting weremany and wide ranging and essentially fall into fourmajor headings. The final three of these which concernus here are: the sequence of events since the election, the"rumor mill," and the "survival plan." As set forth indetail above, Pierce quite thoroughly reviewed in a timesequence the events that transpired since the election.These included a summary of the community's adverseand unfair reaction to their selection of the Union. In sodoing Pierce detailed what business had already beenlost, and how as a consequence of such unexpected andunprecedented losses Respondent had asked the Unionon both the Local and International level to withdraw.Pierce then referred to the employees' petition and ateither this point or at a somewhat later point in the meet-ing explained that it was only because of the petitionitself that Respondent had been able to even submit a bidon the lost Oyster contract.In the next section of the meeting, Pierce discussedand clearly dispelled several rumors that had been preva-lent at the plant. Among these Pierce explained that hewas not leaving McMinnville, that Respondent had nopresent plans to close the facility, that a quick contractwith the Union would not result in Respondent immedi-ately regaining its lost business, and that Respondent hadnot lost several of its most important customers due topoor service.In the final portion of the meeting, Pierce informedthe employees that Respondent intended to come backinto the market stronger than ever and, to achieve that,it must provide even better service to its present custom-ers. Pierce added that Respondent was willing to spendadditional money to keep and/or get customers and thata group effort was necessary. At the close of the meetinghe indicated that he and the other supervisors wouldthen leave the meeting and turn it over to CharlottePearsall so that he could explain to them what the Boardhad told her about the petition.In NLRB v. Gissel Packing Co., 395 U.S. 575, 618-619(1969), the Supreme Court held:Thus, an employer is free to communicate to hisemployees any of his general views about unionismor any of his specific views about a particularunion, so long as the communications do not con-tain a "threat of reprisal or force or promise of ben-efit." He may even make a prediction as to the pre-cise efforts he believes unionization will have on hiscompany. In such a case, however, the predictionrequests. Further, I note that neither Sanders nor Myers, the only twoknown employee members of the committee, signed the petition andthere is no evidence that they or anyone else privy to this informationpassed it on to employees prior to the meeting in question.422 ARA SERVICESmust be carefully phrased on the basis of objectivefact to convey an employer's belief as to demonstra-bly probable consequences beyond his control or toconvey a management decision already arrived at toclose the plant in case of unionization. See TextileWorkers v. Darlington Mfg. Co., 380 U.S. 263, 274, n20 (1965). If there is any implication that an em-ployer may or may not take action solely on hisown initiative for reasons unrelated to economic ne-cessities and known only to him, the statement is nolonger a reasonable prediction based on availablefacts but a threat of retaliation based on misrepre-sentation and coercion, and as such without the pro-tection of the First Amendment. We therefore agreewith the court below that "conveyance of the em-ployer's belief, even though sincere, that unioniza-tion will or may result in the closing of the plant isnot a statement of fact unless, which is most im-probable, the eventuality of closing is capable ofproof." 397 F.2d 157, 160. As stated elsewhere, anemployer is free only to tell "what he reasonablybelieves will be the likely economic consequencesof unionization that are outside his control," andnot "threats of economic reprisal to be taken solelyon his own volition." N.L.R.B. v. River Togs, Inc.,382 F.2d 198, 202 (C.A. 2d Cir. 1967).While these comments were made in a preelectioncontext, they are no less valid where an employer's pre-dictions concern the effects of continued unionizationfollowing certification.In applying these standards to the instant case, I ampersuaded that Pierce did not exceed the permissiblelimits of Section 8(c). The credible evidence establishesthat rather than threatening plant closure and further lossof jobs, Pierce specifically and emphatically stated thatRespondent's corporate officials had not only decidednot to close the McMinnville facility, but that they weregoing to keep it going with an even greater financial in-vestment. At no time did he state or otherwise indicatethat he or Respondent's corporate officials believed thatRespondent could not survive in McMinnville as aunionized operation. This is not, of course, to suggestthat Pierce did not during this speech first link the startof Respondent's economic woes directly to the unioniza-tion of the work force, and then predict that this condi-tion would improve dramatically if the Union would butfollow the desires of Respondent and its employees andsimply withdraw from the picture. Clearly, Pierce madeor at least implied such. In fact, Pierce emphasized thelatter point when he explained that it was only when heshowed Oyster a copy of the employee petition that Re-spondent was even permitted to submit a bid on a con-tract that they had just lost.In making these comments Pierce simply and honestlystated facts which were as obvious to him as they are toany impartial reader of the record now; Respondent'scustomers canceled their contracts with Respondentsolely because Respondent's employees organized andthese customers would not in all likelihood return to thefold unless and until the Union somehow went away.These predictions or observations were carefully phrasedand were based on objective facts of demonstrably prob-able consequences beyond Respondent's control, ratherthan a threat to take certain action solely on his own ini-tiative.sAs Pierce's testimony amply showed, Respond-ent had no control over the unexpected and unfair re-sponse of its customers to its employees' exercise of theirSection 7 rights. Any threat of retaliation was not oneissued by Respondent. Accordingly, I recommend thatthe complaint allegation alleging that Pierce issuedthreats of economic reprisals to his employees at theMarch 5 meeting be dismissed.Further, I do not find that Pierce's reference at theMarch 5 meeting to the employee petition while made inthe context of discussing Respondent's faltering econom-ic position constitutes an unlawful attempt to undermineand subvert the authority of the Union. Thus, I am notpersuaded as urged by the General Counsel that an infer-ence of bad-faith bargaining can be fairly drawn fromthis record, and I find, therefore, that the instant case isfactually distinguishable from that presented in SafewayTrails, 233 NLRB 1078, 1082 (1977).The record demonstrates that all the bargaining ses-sions between the parties occurred prior to the March 5meeting. While little progress leading towards a collec-tive-bargaining agreement was made during these meet-ings, there is neither a showing nor for that matter evenan allegation that Respondent approached the bargainingtable without any sincere intent to reach a final and com-plete agreement. Further, there is no claim or contentionthat the failure of the parties to meet and bargain subse-quent to the March 5 meeting was a result of a refusal todo so by Respondent.Unlike the situation in Safeway Trails, supra, Respond-ent here did not use the comments regarding the employ-ee petition as a means of driving a wedge between thecertifed representative and the employees. That chasmbetween the Union and the employees had existed sincethe last week in February, when over 75 percent of theemployees in the appropriate unit had signed the peti-tion. That Respondent welcomed this development andindicated as much to its employees is simply not suffi-cient evidence on which to base a finding that Respond-ent violated its statutory obligation to bargain in goodfaith. Accordingly, I recommend that the 8(a)(5) allega-tions contained in the complaint be dismissed.E. The Jackson-Drake ConversationDespite entertaining certain misgivings concerning thereliability of Drake's account of her conversation withJackson, I will for the purposes of this decision treat hertestimony as credible. This does not mean, however, thatI find that in making these remarks Jackson was in anyfashion accurately repeating plans or sentiments ex-pressed to him by Pierce. As noted earlier, I foundPierce to be a most impressive witness and I, therefore,credit his denials in this regard. Even if it were shownthat Pierce had had an opportunity to meet with Jacksonprior to the latter's accompanying Hennesey to the Car-rier plant, I find it highly improbable that a man of' Continental Kitchin Corp, 246 NLRB 611. 615 (1979)423 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPierce's obvious intelligence would, without any regardto the possible adverse consequences, utter such remarksto a total stranger a scant 2 weeks prior to the openingof an unfair labor practice trial in which he was person-ally charged with violating Section 8(a)(5) and (1) of theAct. Further, I note that there was no showing that theparties had engaged in any negotiations during the 4-1/2months preceding these alleged remarks. In these circum-stances, Pierce would simply have no reason to discussRespondent's bargaining strategy with Jackson.The complaint as amended at hearing alleges thatJackson was a supervisor and an agent of Respondentand as such his coercive statements to Drake are attribut-able to Respondent. The answer denies that Jackson oc-cupied any such supervisory or agency status and Re-spondent thus argues that it is not legally responsible forany alleged misconduct on Jackson's part. I am persuad-ed that Respondent has the better of these arguments.No evidence whatsoever was offered as to what dutiesor responsibilities Jackson exercised or possessed at hishome facility in Kingsport, Tennessee. While Piercereadily conceded that he specifically asked for "supervi-sors" to be sent to McMinnville to learn the routes andthat he "assumed" that those sent, including Jackson,were "supervisors" at their own facilities, it is clear thatthe designation or title placed on an individual by hisemployer is not determinative of his status under theAct.9"The decisive question is whether [the individualinvolved has] been found to possess authority to use [hisor her] independent judgment with respect to the exer-cise by [him or her] of some one or more of the specificauthorities listed in Section 2(11) of the Act." NLRB v.Brown & Sharp Mfg. Co., 169 F.2d 331, 334 (Ist Cir.1948). Here, there is a total failure by the General Coun-sel to meet his burden in proving that Jackson met thisstandard.Likewise, I conclude that Jackson while serving at theMcMinnville facility was neither clothed with actual au-thority nor the apparent authority to speak to employees9 Faulkner Hospital, 259 NLRB 364, 369 (1981).on behalf of Respondent concerning labor relations mat-ters. Jackson's sole purpose in reporting to the McMinn-ville facility was to acquaint himself with routes in theevent that the employees struck Respondent. His dutieswhile thus engaged did not extend to the exercise of anyof the indicia of supervisory authority set forth in Sec-tion 2(11). Moreover, there is no showing that Respond-ent in any way gave Drake or any other employee theimpression that Jackson either possessed such authorityor spoke for management in connection with labor rela-tions.'0In this latter regard Respondent apparently madeno effort to introduce Jackson or any of the other visit-ing "supervisors" to the rank-and-file employees. Any in-troduction of Jackson to Drake was handled by eitherHennesey or Jackson himself. Accordingly, in these cir-cumstances I recommend that the complaint allegationsalleging that Respondent, through its supervisor andagent Jackson, unlawfully coerced employees should bedismissed.CONCLUSIONS OF LAWI. Respondent ARA Services, Inc. is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Teamsters Local Union No. 515 is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. Respondent ARA Services, Inc. did not violate theAct as alleged in the complaint as amended at the trial.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'lORDERThe complaint is dismissed in its entirety.lO University Townhouses Cooperative, 260 NLRB 1381, 1388 (1982); AirExpress International, 245 NLRB 478, 492-493 (1979)." If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.424